DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  the claim recites “the platform (200)” in line 20.  Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a purchase module, transaction module, incentive generation module incentive storage module, and the redemption module” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-12 are a system and claims 13-14 are a method.    Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.
However, the claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A: Prong 1: The claims (independent claims 1 and 13) as a whole recites a method of organizing human interactions. The claimed invention is a method that allows for users to purchase of any articles or entity by registering and invest the aggregating margin based customer interest of predetermined time in exchange redeeming the incentive on completion of a predetermined period time and updating dashboard of the end user with time period for competed redemption value, which is a method of managing interactions between people. The mere nominal recitation of a generic computer components (i.e., database, management platform, purchase module, transaction modie and generation module and storage module) and generic 

Step 2A: Prong 2: The claim as a whole merely describes how to generally “apply” the concept of accessing, purchasing, registering and updating user dashboard information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing user dashboard update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Step 2B:  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of updating dash board in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Dependent claims 2 and 3 recite additional limitation of purchase interface “incentive management platform” for conducting a transaction between merchant, seller and user and display merchandize.   An incentive management platform recited at a high level of generality such it amounts no more than mere instructions for displaying merchandize and conducting purchase.  Even in combination, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.


The background of the example does not provide any indication that the accessing using any computer or  network implements device  is anything other than a generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere accessing  of data over a network is a well understood, routine, and  conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, at a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer
 
Dependent claim 5, this claim recites limitation that further define the same abstract idea noted in claim 1.  This claim does not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons give above.  

Dependent claim 6, this claim recites limitation that further define the same abstract idea noted in claim 1.  This claim does not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons give above.  

Dependent claim 7, this claim recites limitation that further define the same abstract idea noted in claim 1.  In addition, the recited database for storing information.  The claimed computer components (i.e., database)   recited at a high level of generality and are merely 

Dependent claims 8-11 and 14 theses claim recites limitation that further define the same abstract idea noted in claim 1.  These claim does not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons give above

Dependent claims 12 recites additional limitation of networked operated device is a computer, desktop, laptop, or any handled computer or a mobile phone with data connectivity. These additional limitation are  an indication that the accessing using any computer or  network implements device  are  anything other than a generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere accessing  of data over a network is a well understood, routine, and  conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, at a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer


 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US Pub., No., 2001/0042036 A1) in view of Xu (US Pub., No 2013/0138576 A1) 

With respect to claim 1, Sanders teaches an incentive management (paragraph [0091], discloses Cash Management and Margining system) (100), comprising: 
a registered seller domain/database(20)(Fig. 2, 12, discloses Retail Distributors) ;
a registered user domain/database(10) (paragraph [0101], discloses the Cybic technology platform 30 provides an entire  Retail Investor approval process through which registered options);
a purchase module(30) (Fig. 2, discloses  Products development and Business infrastructure) ;
a transaction module(40) (paragraph [0066], discloses exchange function .., the execution of purchase [transaction module]);
(paragraph [0011], discloses database); and  an 
incentive management platform (200), comprising of an incentive generation module (50), an incentive storage module (70), and an incentive redemption module (60) (Figs. 1-2, and paragraph [0042], discloses number entities and entity rolls),
wherein a seller database (20) , the user (30) and incentive management platform (200) are in communication wireless network (Fig. 1 and paragraph [0042], discloses Retail Invertor 10, Retail Distributors 12, the Cybic Exchange 14, product Markers 16 and paragraph [0073], discloses all order are communicated electronically to the exchange 14 via the Cybic Retail interfaces..);
  wherein the purchase module (30) is configured to complete the purchase when access by the user for merchandise sold by the seller at the registered  seller domain (20)  (paragraph [0101], discloses the Cyber technology platform 30 provides an entire Retail Investor approval process through which registered option…, and paragraph [0102], discloses Cybic Exchange administrator establishes a retail distributor administrator user account for each Retail Distributer [executing transaction module]),   
wherein the transaction module (40) is configured to perform the purchase transaction (paragraph [0019] discloses exchange transaction  fee and retail distribution .. and paragraph [0024], discloses upon receipt by the exchange platform investor’s selection …), 
wherein the incentive generation module (50) is configured to generate an incentive value from the transaction value for predetermined period time  transaction(paragraphs [0054]-[0055], discloses the return cap is quoted at eight percent, and IBM is selling for $120 per share at the time of the purchase, IF IBM closes at $126.00 (a five percent increase…);
wherein the value of the incentive is determined as equal, less or greater than the purchase transaction value made by the user(paragraphs [0054]-[0055], discloses the return cap is quoted at eight percent, and IBM is selling for $120 per share at the time of the purchase, IF IBM closes at $126.00 (a five percent increase…);
wherein the platform (200) is configured to perform the incentive management for any value of the purchase transaction, an incentive storage module (70) that stores and enhances the incentive value until the completion of the predetermined period (paragraph [0071], discloses pricing environments stored on the Exchange 14 in anticipation of an audit and for service purposes. The same two quote types, indicative and firm, are offered as offering quotes), and
wherein the incentive management platform (200) is configured to return complete transaction value as an incentive to the user dynamically after the pre-determined period of time(paragraph [0066], discloses the exchange users a real-time pricing model to return the best prices  to  the retail inventors and  paragraph [0082], discloses all contract are automatically exercised).
Sanders teaches the above elements including with regard to orders for purchase and early redemption (paragraph [0073]) and early redemption prices includes an early redemption fees (paragraph [0082]).  Sanders failed to teach wherein the redemption module (60) redeems the value of the incentive to the user after the completion of the predetermined time period, notifies and distributes it to the user.
60) redeems the value of the incentive to the user after the completion of the predetermined time period, notifies and distributes it to the user (paragraph [0011], discloses defining the respective matured equity investment  may be redeemed the a respective redemption value.).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the Exchange that accepts only two orders types for purchase and early redemption of Sanders with additional option of redeeming at the defined maturity date of Hu in order provide with various investment opportunities (see Hu, paragraph [0011]) and to avoid early redemption fees. 
 With respect to claim 2, Sanders in view of Hu teaches elements of claim 1, furthermore, Sanders teaches the incentive management system (100)   wherein the incentive management platform (200) is a purchase interface between the merchant or seller and the user (paragraph [0068], discloses Cybic Technology platform provides a list of Cybic product available  for processing in real time).
With respect to claim 3, Sanders in view of Hu teaches elements of claim 1, furthermore, Sanders teaches the incentive management system (100)  wherein the incentive management system is configured to display the merchandise of the registered seller (paragraph [0023], discloses investor is prompted to enter a selection at least one customizable product).
With respect to claim 4, Sanders in view of Hu teaches elements of claim 1, furthermore, Sanders teaches the incentive management system (100)  wherein the incentive management system is a network enabled system which can be accessed using any computer or a network implementable device (paragraph [0023], discloses inverter’s personal computer is allowed to logon to ..).
100)   wherein the incentive includes one of cash back, statement credit and amount redeemable on selected goods and services (paragraph [0066], discloses cash settlement) .
With respect to claim 6, Sanders in view of Hu teaches elements of claim 1, furthermore, Sanders teaches the incentive management system (100)  wherein the incentive management platform (200) generates activity reports on incentive activity for the sellers(paragraph [0067], discloses regulatory report must be  performed).
With respect to claim 7, Sanders in view of Hu teaches elements of claim 1, furthermore, Sanders teaches the incentive management system (100)  wherein the incentive management platform (200) tracks the buying pattern of the user and stores in the database (90) (paragraph [0079], discloses database support MIS report and historical inquires [pattern]) .
With respect to claim 8, Sanders in view of Hu teaches elements of claim 1, furthermore, Sanders teaches the incentive management system (100)  wherein the incentive generation module (50) uses the margins existing in the purchase transactions to be segregated and set aside for the incentive as cash-back to the customer (paragraph [0084], discloses calculating daily margin requirements).
 With respect to claim 9, Sanders in view of Hu teaches elements of claim 1, furthermore, Sanders teaches the incentive management system (100) wherein the registered user domain or database (10) displays the predetermined time after which the user is redeemed with the incentive value on communication by the incentive management platform (200) (paragraph [0086], discloses display implied market violation as calculated from prices of standard option traded on other exchanges).
With respect to claim 10, Sanders in view of Hu teaches elements of claim 1, furthermore, Sanders teaches the incentive management system (100)  wherein the incentives are distributed to the platform (200) by the seller and are be viewed and accessed by the network enabled system (Fig. 9, and paragraph [0107], disclose an example of percentage weight factor).
With respect to claim 11, Sanders in view of Hu teaches elements of claim 10, furthermore, Sanders teaches the incentive management system (100)   wherein the incentives are maintained by the incentive management platform (200) and the predetermined time period for redemption of incentive (paragraph [0062], discloses Cybic Management, Inc. maintains complete transaction record for Cybic product ..).
With respect to claim 12, Sanders in view of Hu teaches elements of claim 1, furthermore, Sanders teaches the incentive management system (100)  wherein the network operated device is a computer, desktop, laptop, or any hand held computer or a mobile phone with data connectivity(paragraph [0023], discloses personal computer) .

With respect to claim 13, Sanders teaches a method of automated incentive management by an incentive management system (paragraph [0091], disclose Cash Management and Margining system) (100), comprising of steps: 
20) for purchase of any article or entity, by a user and user authentication of the database (paragraph [0101] discloses retail investor [user] approval [authentication] process through which resisted option of Retail distributer   for Cybic product investment [purchase any article or entity]);  
completion of a purchase transaction of the article or entity by the user on the seller domain (20) accessed on registered user domain (30) and executed by transaction module (paragraph [0101], discloses the Cyber technology platform 30 provides an entire Retail Investor approval process through which registered option…, and paragraph [0102], discloses Cybic Exchange administrator establishes a retail distributor administrator user account for each Retail Distributer [executing transaction module]);  
network implemented communication of the transaction event to an incentive management platform (200) in communication with the seller domain (20) and the user domain (30) through a wireless network (Fig. 1 and paragraph [0042], discloses Retail Invertor 10, Retail Distributors 12, the Cybic Exchange 14, product Markers 16 and paragraph [0073], discloses all order are communicated electronically to the exchange 14 via the Cybic Retail interfaces..);
 management of the incentive by the incentive management platform (200) for a predetermined period configured to reimburse the user with the predefined purchase transaction value (Fig. 4, discloses fees embedded into the retune Cap, at maturity they are not passed on the investor unless the maximum payout is reached),
100) is configured to invest the aggregated margins through the transaction and provide back to the customer as incentive, wherein the platform (100) is incentive management through an investment of the margin availed in the wealth management plan based on customer interest for a predetermined period of time (paragraph [0014], discloses inventing in customizable investment product that allow the aggregation of small retail contracts into a larger portfolio [investment of margin ] )   , 
wherein the management of the incentive comprises of determination of part of the transaction value to be deducted from the transaction value by the incentive generation module (50) on the incentive management platform (200), (paragraphs [0054]-[0055], discloses the return cap is quoted at eight percent, and IBM is selling for $120 per share at the time of the purchase, IF IBM closes at $126.00 (a five percent increase…);
updating dashboard of the end user with the time period for complete redemption of the transaction value, management of the incentive by the platform (200) during the predetermined period for maturity of the incentive value deducted by the platform to the total purchase incentive value, redemption of the incentive to the user on completion of the predetermined maturity period (paragraph [0078], discloses contract can be redeemed and new position is updated in real-time), and 
wherein the incentive redemption module (60) supports the dynamic growth of cash back based on time (paragraph [00825], discloses all contract are automatically exercised).
Sanders teaches the above elements including storing the deducted margin value in the incentive storage module (70) for a predetermined period of time (paragraph [0084], discloses calculating the daily margin requirements), with regard to orders for purchase and early redemption (paragraph [0073]) and early redemption prices includes an early redemption fees (paragraph [0082]).  Sanders failed to teach execution of the incentive redemption process to the registered user domain by the incentive redemption module (60) on completion of the predetermined period. 
However, Hu teaches execution of the incentive redemption process to the registered user domain by the incentive redemption module (60) on completion of the predetermined period (paragraph [0011], discloses defining the respective matured equity investment may be redeemed the respective redemption value.).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the Exchange that accepts only two orders types for purchase and early redemption of Sanders with additional option of redeeming at the defined maturity date of Hu in order provide with various investment opportunities (see Hu, paragraph [0011]) and to avoid early redemption fees. 
With respect to claim 14, Sanders in view of Hu teaches elements of claim 13, furthermore, Sanders teaches the method of automated incentive management by an incentive management system (100)   wherein the period of maturity is the time period configured by the incentive management platform (200) for the deducted margin value on the transaction to equalize to the total purchase transaction value(paragraphs [0054]-[0055], discloses the return cap is quoted at eight percent, and IBM is selling for $120 per share at the time of the purchase, IF IBM closes at $126.00 (a five percent increase…).
The following prior art applied in the office actions:

Sanders (US Pub., No., 2001/0042036 A1) discloses a method and system for investing in customizable investment products utilizes a retail distributor platform with a retail customer interface coupled to an exchange platform and a product market maker platform also coupled to the exchange platform. An investor is allowed to access the exchange platform and enter a selection of at least one customizable investment product from a list of such products displayed for the investor.

Xu (US Pub., No 2013/0138576 A1) discloses the invention relates to investment vehicles and supporting systems and methods for implementing and determining the value of a defined maturity equity. In one aspect, the invention includes identifying investment opportunities that represent underlying equity interests in ongoing businesses and selecting one or more of the underlying equities as a basis for a defined maturity equity investment to be issued on an issuance date and to mature on a particular maturity date.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682